ORDER
This case came before a hearing panel of this court for oral argument on May 18, 1993 pursuant to an order directing both parties to appear and show cause why the issues raised in this appeal should not be summarily decided.
In this case, the plaintiff had brought suit against the defendants for personal injury resulting from a motor vehicle accident. The case was tried before a jury in the Superior Court, and a verdict was rendered in favor of the defendants.
After reviewing the memoranda filed by the parties and after hearing the arguments of counsel, we are of the opinion that cause has not been shown.
We are of the opinion that 1) the trial judge’s rulings on the admissibility of evidence do not require reversal either individually or cumulatively; 2) the trial judge properly charged the jury with the applicable law (State v. D’Alo, 435 A.2d 317 (R.I.1981), holding that a trial judge may charge the jury in his or her own words as long as the applicable law is stated); and 3) the exclusion of certain medical affidavits was not error in light of this court’s holding in Cuddy v. Schiavonne, 568 A.2d 1387 (R.I.1990).
For these reasons, the plaintiff’s appeal is denied and dismissed. The trial judge’s *222order denying plaintiffs motion for a new trial is sustained.
FAY, C.J., did not participate.